                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

AIDS HEALTHCARE FOUNDATION, INC.                                    CIVIL ACTION

VERSUS
                                                                    NO. 17-229-BAJ-RLB
CITY OF BATON ROUGE/PARISH OF EAST
BATON ROUGE, THROUGH THE CITY OF
BATON ROUGE DIVISION OF HUMAN
DEVELOPMENT AND SERVICES

                                            ORDER

       Before the Court is Plaintiff’s Motion to Compel. (R. Doc. 107). The motion is opposed.

(R. Doc. 116).

I.     Background

       This discovery dispute concerns this Court’s Order dated October 22, 2018 (R. Doc.

105), which required, in relevant part, the City of Baton Rouge/Parish of East Baton Rouge,

through the City of Baton Rouge Division of Human Development and Services (“Defendant” or

“EBR”) to provide to AIDS Healthcare Foundation, Inc. (“Plaintiff” or “AHF”) a supplemental

privilege log in compliance with Rule 26(b)(5)(A) of the Federal Rules of Civil Procedure and

Local Rule 26(c).

       The Order provides a detailed history of the parties’ discovery efforts, including the

exchange of electronically stored information (“ESI”). In concluding that EBR’s initial privilege

log was insufficient, the Order provides the following:

               EBR’s 54-page privilege log, which identifies approximately 2,500
       withheld emails, is organized alphabetically by the recipients of the withheld e-
       mails, and indicates the senders of the e-mails, the subject-lines for the e-mails,
       the date of the e-mails, and the size of the e-mails. (R. Doc. 78-1). Some of the
       names of the recipients and senders, however, appear to be cut-off of the privilege
       log as indicated by ellipses. For various entries, EBR has redacted the e-mail
       subject-lines, or portions of those subject-lines. The privilege log contains
       handwritten designations of “A” or “B” next to various entries, but it is not clear
       what these letters are meant to represent. Some redacted subject lines contain the
       words “attorney client” or “post litigation” next to the redactions. Other redacted
       subject lines do not have any annotations. It is also unclear whether any
       attachments to the e-mails on the privilege log have been withheld as privileged.

               Given the foregoing, the Court concludes that EBR’s privilege log does
       not meet the requirements set forth in Rule 26(b)(5)(A) and Local Rule 26(c).
       EBR must provide a supplemental privilege log identifying the full names of all
       individuals who sent and received the e-mails identified on the privilege log. In
       addition, EBR must, at the very least, identify whether the individuals named on
       the privilege log are employed by EBR and whether the individuals are attorneys.
       EBR must also provide a brief description of the subject matter of each withheld
       e-mail sufficient enough for AHF to access the claim of privilege. The actual
       subject line of an e-mail may provide this information in certain circumstances.
       EBR must also specifically identify the basis on which the e-mail has been
       withheld from production. Finally, EBR must clarify whether any attachments
       have been withheld from production and, to the extent such attachments have
       been withheld, the subject matter of the attachment and the basis for withholding
       the attachment.

               EBR argues that it should be exempt from the foregoing requirements
       largely in light of the volume of withheld documents on the privilege log and its
       status as a governmental entity. The Court disagrees. The number of e-mails that
       appear on EBR’s privilege log results from the parties’ failure to properly address
       the needs of ESI discovery in this action, including the use of strategies to reduce
       the number of potentially privileged documents that are collected in the search of
       ESI materials. EBR did not seek to avoid costs regarding its review of privileged
       materials by entering into a claw-back agreement regarding privileged documents
       or otherwise seek a court order consistent with Rule 502 of the Federal Rules of
       Civil Procedure. See Zubulake v. UBS Warburg LLC, 216 F.R.D. 280, 290
       (S.D.N.Y.2003) (noting that parties may enter into “so-called ‘claw-back’
       agreements that allow the parties to forego privilege review altogether in favor of
       an agreement to return inadvertently produced privilege documents”). Under the
       circumstances, the Court finds no basis for issuing a protective order precluding
       EBR from having to produce a privilege log as discussed above.

(R. Doc. 105 at 15-16).

       On November 5, 2018, EBR produced a supplemental privilege log, which asserts the

deliberative process privilege for the first time. (R. Doc. 107-2).

       On November 7, 2018, Plaintiff’s counsel then wrote a deficiency letter claiming that the

supplemental privilege log did not comply with the October 22, 2018 Order and remained

                                                  2
insufficient for AHF to assess the claims of privilege. (R. Doc. 107-3). The letter specifically

sought production of specific withheld emails that did not involve attorneys or that involved third

parties. (R. Doc. 107-3 at 1-2). In response, EBR produced certain emails that did not involve

attorneys, but refused to “summarize the contents pf privilege attorney-client communications

beyond the subject lines” of the emails remaining on the privilege log. (R. Doc. 107-4 at 1-2).

       On November 9, 2018, EBR produced a second supplemental privilege log that included

certain additional subject-matter descriptions of withheld emails and a statement that all emails

withheld on the basis of attorney-client privilege involve privileged communications. (R. Doc.

107-5; R. Doc. 107-6). That same day, Plaintiff’s counsel wrote another deficiency letter

claiming that the second supplemental privilege log was also insufficient, claiming that EBR’s

assertion of privilege in the second supplemental privilege log is conclusory. (R. Doc. 107-7).

       On November 13, 2018, counsel for the parties held a discovery conference. (R. Doc.

107-8). Defense counsel represents that at the conference EBR requested AHF to identify of the

specific emails for which it was seeking additional information “beyond the subject line and brief

descriptions already included.” (R. Doc. 107-8 at 1). Defense counsel further represents that

Plaintiff’s counsel stated that AHF “was not satisfied with the subject lines and/or descriptions of

any of the emails, and refused to identify any specific emails for which [AHF] was seeking

additional information.” (R. Doc. 107-8 at 1). Defense counsel requested “the opportunity to

limit the emails on its privilege log to contain only those privileged items which relate to the

decision not to renew AHF’s contract and to decertify AHF from the 340B Program,” which

consists of information responsive to AHF’s Requests for Production Nos. 1, 3-7, 12-21 and

AHF’s Supplemental Requests for Production Nos. 1-12. (R. Doc. 107-8 at 1).




                                                 3
       On November 14, 2018, Plaintiff’s counsel responded by stating AHF would file a

motion if EBR did not provide a “full and complete privilege log with all 2,500 entries

containing a ‘brief description of the subject matter of each withheld email sufficient enough for

AHF to assess the claim of privilege’ by 10 a.m. Monday, November 19.” (R. Doc. 107-9).

       AHF filed the instant motion on November 19, 2018. (R. Doc. 107). AHF again argues

that “EBR has failed to provide sufficient information about the emails it has withheld from

production to enable AHF or the Court to evaluate whether they are privileged.” (R. Doc. 107-1

at 8). AHF seeks an order requiring EBR to produce a supplemental privilege log that will allow

AHF to evaluate whether the documents on the privilege log are indeed protected, and to allow

AHF to reopen certain depositions. (R. Doc. 107-1 at 10).

       In opposition, EBR generally asserts that its second supplemental privilege log complies

with the October 22, 2018 Order, as well as the Federal Rules of Civil Procedure and Local

Rules. (R. Doc. 116 at 3, 7-9). EBR further argues that AHF did not confer in good faith as it

refused to identify any specific privilege log entries that were deficient and otherwise failed to

comply with a previous order of the Court requiring certain detailed information to be included

in the Rule 37 certificate. (R. Doc. 116 at 5-6). Finally, EBR also asserts that only

approximately 200 of the documents identified on its privilege logs are actually relevant to the

claims and defenses in this action, blaming AHF’s “catch all trawl net” for the inclusion of

thousands of irrelevant emails on its own privilege log. (R. Doc. 116 at 9-11).

II.    Law and Analysis

       Rule 37(a)(1) of the Federal Rules of Civil Procedure provides that any motion to compel

“must include a certification that the movant has in good faith conferred or attempted to confer

with the person or party failing to make disclosure or discovery in an effort to obtain it without



                                                  4
court action.” Failure to comply with the meet and confer requirement may constitute sufficient

reason to deny a motion to compel. Shaw Grp. Inc. v. Zurich Am. Ins. Co., No. 12-257, 2014 WL

4373197, at *3 (M.D. La. Sept. 3, 2014); see also Forever Green Athletic Fields, Inc. v. Babcock

Law Firm, LLC, No. 11-633 (M.D. La. July 2, 2014) (denying motion to compel where defense

counsel made a single attempt by email to meet and confer and did not do so in a good faith

effort to resolve the dispute without court intervention). On June 22, 2018, the Court ordered the

parties to include the following information in a certification filed in support of a formal

discovery motion:

       Any certification submitted to the Court must set forth (1) when such conference
       took place, (2) who participated in the conference, (3) how it was conducted (by
       phone or in person), (4) what topics were specifically addressed, (5) what topics,
       if any, were resolved, and (6) how long the conference lasted (in minutes).

(R. Doc. 67 at 1-2).

       Plaintiff’s counsel certifies that he “conferred in good faith with opposing counsel in an

effort to obtain the relief requested in this motion without court action,” that he “spoke on

November 13, 2018 regarding the deficiencies in the privilege log,” and that counsel for the

parties “were unable to resolve these disputes, thereby necessitating the filing of this motion.”

(R. Doc. 107 at 2). AHF’s certificate does not comply with the June 22, 2018 Order. Moreover,

the Court finds that Plaintiff’s counsel did not confer in good faith as required by Rule 37(a)(1).

       The record indicates that Plaintiff’s counsel refused to identify any specific privilege log

entries that AHF was challenging as insufficient. (See R. Doc. 107-9). Plaintiff’s counsel further

stated that it was his position that none of the subject lines for the withheld emails on the

privilege log were sufficient for AHF to determine whether privilege was properly asserted. (R.

Doc. 116 at 5-6). A review of the privilege log indicates that various entries involve

communications with counsel with subject lines such as “Fwd: Joint Defense Agreement for

                                                  5
AHF lawsuit,” “AHF Initial Disclosures,” or “RE: AHF litigation” that post-date the

commencement of this litigation. That AHF is asserting that more information regarding the

subject matter of these emails is required to assess whether the emails are privileged underscores

that AHF has not approached this discovery dispute in good faith.

          Furthermore, EBR represents that “fewer than 200 emails [on the over 2,300 entries on

EBR’s privilege log] have any colorable relation to the non-renewal of AHF’s contract and

AHF’s decertification from the 340B Program.” (R. Doc. 116 at 9). Had Plaintiff’s counsel

conferred in good faith, the parties could have easily narrowed the scope of the issues raised in

the instant motion, and may have resolved those issues without court intervention. Instead, AHF

filed a motion seeking a revised privilege log without respect to whether the actual documents on

the privilege log are relevant to the claims and defenses in this litigation. Prior to the filing of

the instant motion, AHF had the opportunity to narrow the parties’ discussion regarding the

privilege log to withheld emails relevant to this action. It did not do so. Because AHF failed to

meet the requirements of the Court’s June 22, 2018 Order and Rule 37(a)(1), the motion will be

denied.

III.      Conclusion

          Based on the foregoing,

          IT IS ORDERED that Plaintiff’s Motion to Compel (R. Doc. 107) is DENIED. The

parties shall bear their own costs.

          Signed in Baton Rouge, Louisiana, on April 9, 2019.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE



                                                   6
